GRIMES, Justice.
We review Travelers Indemnity Co. v. Gonzalez, 593 So.2d 330 (Fla. 3d DCA1992), in which the court certified the following question as one of great public importance:
WHAT IS THE MINIMUM AMOUNT OF INSURANCE REQUIRED ON A PER-PERSON BASIS FOR PRIVATE SCHOOL BUSES WITH FEWER THAN TWENTY-FOUR SEATS WHICH ARE WITHIN THE CLASS DESCRIBED BY SECTION 316.615, FLORIDA STATUTES (1989)?
Id. at 330. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In reaching its conclusion, the court below relied upon its prior decision in Suazo ex rel. Suazo v. Del Busto, 587 So.2d 480 (Fla. 3d DCA1991). This Court has now approved that decision. Travelers Indem. Co. v. Suazo, 614 So.2d 1071 (Fla.1992).
The instant case meaningfully differs from Del Busto only in the fact that the nonpublic-sector school bus involved had a seating capacity of less than twenty-four pupils. However, as in Del Busto, the parties agree that the liability insurance *1075required for the Gonzalez bus is that which is set forth in the regulations contained in the Florida Highway Patrol manual. The manual contains the same liability insurance requirements for buses with a seating capacity of less than twenty-four pupils as it does for those with a greater seating capacity, such as the Del Busto bus.
Therefore, consistent with Del Busto, we answer the certified question by holding that the amount of liability insurance required on a per-person basis for private school buses with fewer than twenty-four seats is the same as that required for multiple claimants, to wit: $5,000 multiplied by the rated seating capacity of the bus, or $100,000, whichever is greater.
It is so ordered.
BARKETT, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur.
McDONALD, J., dissents.